IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


B.F.,                                         : No. 382 EAL 2018
                                              :
                      Petitioner              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
D.F.,                                         :
                                              :
                      Respondent              :


                                        ORDER



PER CURIAM

        AND NOW, this 28th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.